DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20 and 26-33, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/13/2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 7, 9-10 and 20-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the bottom semiconductor package comprises: a bottom semiconductor die; a bottom encapsulant, encapsulating the bottom semiconductor die; and a bottom through encapsulant via, penetrating through the bottom encapsulant, and electrically connected with the through encapsulant via of the semiconductor package”, with combination of remaining features, as recited in claim 7.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the bottom semiconductor package comprises: a bottom semiconductor die; a bottom encapsulant, encapsulating the bottom semiconductor die; and 4Customer No.: 31561 Docket No.: 84426-US-PA Application No.: 16/264,711 a bottom through encapsulant via, penetrating through the bottom encapsulant, and electrically connected with the through encapsulant via of the semiconductor package”, with combination of remaining features, as recited in claim 20.



Park et al (US 2012/0273959 A1) discloses a semiconductor die having an active surface and an electrically conductive layer is formed over active surface. A plurality of non-collapsible non-fusible conductive posts is formed over contact pads. Fusible bumps are formed over conductive posts. The combination of conductive posts and bumps constitute a composite interconnect structure with the non-collapsible conductive posts providing a fixed vertical offset and the bumps providing a fusible bonding surface (Fig [8], Para [0052-55]).

However, Park fails to disclose would not have rendered obvious the above-quoted features recited in claims 7 and 20.

Claims 9-10 and 21-33 are allowed as those inherit the allowable subject matter from clams 7 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898